—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered March 27, 1997, convicting her of robbery in the first degree, robbery in the second degree, assault in the second degree (two counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court did not err in determining her Batson challenge (see, Batson v Kentucky, 476 US 79). The proponent of a Batson claim is required to articulate and develop all of the grounds supporting the claim *478during the colloquy in which the objection is raised and discussed (see, People v Childress, 81 NY2d 263, 268). Here, the defendant based her claim on the prosecutor exercising peremptory challenges against five of the six black venirepersons. This, without more, was insufficient to raise an inference of discrimination (see, People v Lowe, 234 AD2d 564, 565).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Altman, J. P., H. Miller, Schmidt and Smith, JJ., concur.